Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is responsive to communication filed 08/30/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/30/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No. 11,106,822. Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of the patent US 11,106,822, respectively (see table below).  


Instant Application 17/446,449


Patent No. US 11,106,822


Claim 1:  

A method comprising: 
collecting, by a processor of a content consumer endpoint device, content consumption history data for a specific content consumer of a telecommunications network; inserting, by the processor of the content consumer endpoint device, random noise into the content consumption history data to produce anonymized data for the specific content consumer; sending, by the processor of the content consumer endpoint device, the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving, by the processor of the content consumer endpoint device, correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network; predicting, by the processor of the content consumer endpoint device, a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting, by the processor of the content consumer endpoint device, a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.


2. The method of claim 1, wherein the content consumption history data identifies an item of content from among the plurality of items of content that the specific content consumer consumed.
3. The method of claim 1, wherein the content consumption history data identifies a number of times that the specific content consumer consumed an item of content from among the plurality of items of content.
4. The method of claim 1, wherein the content consumption history data identifies a time at which the specific content consumer consumed an item of content from among the plurality of items of content.
5. The method of claim 1, wherein the content consumption history data identifies feedback that the specific content consumer provided in response to consuming an item of content from among the plurality of items of content.
6. The method of claim 1, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
7. The method of claim 1, wherein the correlation data identifies a relationship between content of the plurality of items of content that was consumed by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
8. The method of claim 1, wherein the correlation data identifies a relationship between content of the plurality of items of content that was skipped by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
9. The method of claim 1, wherein the correlation data identifies a relationship between channel change frequencies of at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
10. The method of claim 1, wherein the predicting accounts for a deviation in the content consumption history data from the correlation data.
11. The method of claim 1, wherein the likelihood indicates at least a threshold likelihood that the specific content consumer would be interested in the particular item of content.

12. A content consumer endpoint device, comprising: 

a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting content consumption history data for a specific content consumer of a telecommunications network; inserting random noise into the content consumption history data to produce anonymized data for the specific content consumer; sending the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network; predicting a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.

13. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a content consumer endpoint device, cause the processor to perform operations, the operations comprising: 

collecting content consumption history data for a specific content consumer of a telecommunications network; 
inserting random noise into the content consumption history data to produce anonymized data for the specific content consumer; 
sending the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network; predicting a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.

14. The non-transitory computer-readable medium of claim 13, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
15. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies an item of content from among the plurality of items of content that the specific content consumer consumed.
16. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies a number of times that the specific content consumer consumed an item of content from among the plurality of items of content.
17. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies a time at which the specific content consumer consumed an item of content from among the plurality of items of content.
18. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies feedback that the specific content consumer provided in response to consuming an item of content from among the plurality of items of content.
19. The non-transitory computer-readable medium of claim 13, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
20. The non-transitory computer-readable medium of claim 13, wherein the correlation data identifies a relationship between content of the plurality of items of content that was consumed by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.


Claim 1:  

A method, comprising: 
collecting, by a processor of a content consumer endpoint device, content consumption history data for a specific content consumer of a telecommunications network; inserting, by the processor of the content consumer endpoint device, random noise into the content consumption history data to produce anonymized data for the specific content consumer; sending, by the processor of the content consumer endpoint device, the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving, by the processor of the content consumer endpoint device, correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network, wherein the correlations are derived from the anonymized data for the specific content consumer and anonymized data for other content consumers of the telecommunications network, and wherein the anonymized data for the other content consumers is sent to the centralized device by other content consumer endpoint devices; predicting, by the processor of the content consumer endpoint device, a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting, by the processor of the content consumer endpoint device, a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.
        

2. The method of claim 1, wherein the content consumption history data identifies an item of content from among the plurality of items of content that the specific content consumer consumed.
3. The method of claim 1, wherein the content consumption history data identifies a number of times that the specific content consumer consumed an item of content from among the plurality of items of content.
4. The method of claim 1, wherein the content consumption history data identifies a time at which the specific content consumer consumed an item of content from among the plurality of items of content.
5. The method of claim 1, wherein the content consumption history data identifies feedback that the specific content consumer provided in response to consuming an item of content from among the plurality of items of content.
6. The method of claim 1, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
7. The method of claim 1, wherein the correlation data identifies a relationship between content of the plurality of items of content that was consumed by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
8. The method of claim 1, wherein the correlation data identifies a relationship between content of the plurality of items of content that was skipped by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
9. The method of claim 1, wherein the correlation data identifies a relationship between channel change frequencies of at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.
10. The method of claim 1, wherein the predicting accounts for a deviation in the content consumption history data from the correlation data.
11. The method of claim 1, wherein the likelihood indicates at least a threshold likelihood that the specific content consumer would be interested in the particular item of content.


12. A content consumer endpoint device, comprising: 

a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: collecting content consumption history data for a specific content consumer of a telecommunications network; inserting random noise into the content consumption history data to produce anonymized data for the specific content consumer; sending the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network, wherein the correlations are derived from the anonymized data for the specific content consumer and anonymized data for other content consumers of the telecommunications network, and wherein the anonymized data for the other content consumers is sent to the centralized device by other content consumer endpoint devices; predicting a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.


13. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a content consumer endpoint device, cause the processor to perform operations, the operations comprising: 

collecting content consumption history data for a specific content consumer of a telecommunications network; inserting random noise into the content consumption history data to produce anonymized data for the specific content consumer; sending the anonymized data for the specific content consumer over the telecommunications network to a centralized device; receiving correlation data from the centralized device, wherein the correlation data indicates correlations among a plurality of items of content that is available for consumption via the telecommunications network, wherein the correlations are derived from the anonymized data for the specific content consumer and anonymized data for other content consumers of the telecommunications network, and wherein the anonymized data for the other content consumers is sent to the centralized device by other content consumer endpoint devices; predicting a likelihood that the specific content consumer would be interested in a particular item of content of the plurality of items of content, wherein the predicting is based on the content consumption history data and on the received correlation data; and presenting a recommendation to the specific content consumer of the particular item of content based on the predicted likelihood.

14. The non-transitory computer-readable medium of claim 13, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
15. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies an item of content from among the plurality of items of content that the specific content consumer consumed.
16. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies a number of times that the specific content consumer consumed an item of content from among the plurality of items of content.
17. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies a time at which the specific content consumer consumed an item of content from among the plurality of items of content.
18. The non-transitory computer-readable medium of claim 13, wherein the content consumption history data identifies feedback that the specific content consumer provided in response to consuming an item of content from among the plurality of items of content.
19. The non-transitory computer-readable medium of claim 13, wherein the random noise obscures personal data about the specific content consumer in the content consumption history data.
20. The non-transitory computer-readable medium of claim 13, wherein the correlation data identifies a relationship between content of the plurality of items of content that was consumed by at least some content consumers of a plurality of content consumers including the specific content consumer and the other content consumers.




Claim Rejections – 35 USC 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Regarding each claim, the claimed content consumer endpoint device is not claimed in a fashion that clearly specifies whether or not the content consumer endpoint device is drawn to one of the user endpoint devices (disclosed in various portions of the applicant’s specification) or an endpoint device (located remotely from the user endpoint device) that is utilized to perform the steps of collecting, inserting, sending, receiving, predicting, or presenting on behalf of the user endpoint devices


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221206